DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 9 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 11/22/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Simpson et al. (WO2017078722 A1) teaches that for each of a plurality of printers of a printer fleet, identification data indicative of marking agent cartridges installed is obtained via a network. The identification data is caused to be stored in association with a fleet identifier for the printer fleet. A request for fleet installation information with respect to a first marking agent cartridge is received from a computing device. It is determined, based upon the identification data, whether a first marking agent cartridge was previously installed at a printer of the printer fleet. Determination data indicative of the determination is sent to the computing device.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 9 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 9 is rejected under 35 U.S.C. 101, because the claimed invention directed to abstract idea without significantly more. The claim recites “an information processing device configured to control a plurality of image forming apparatuses which is enrolled in a service agreement, the information processing device comprising: a memory configured to store database in which identification information is associated with specific information, the identification information identifying the each of the plurality of image forming apparatuses, the specific information specifying the each of the plurality of image forming apparatuses; and a controller configured to perform: determining whether a cartridge mounted in a specified image forming apparatus of the plurality of image forming apparatuses needs replacing, the cartridge being capable of using in each of the plurality of image forming apparatuses; in a case where, in the determining, the cartridge mounted in the specified image forming apparatus should need replacing, specifying the specific information assigned to the specified image forming apparatus, the specific information being associated with the identification information identifying the specified image forming apparatus; and transmitting the specific information of the specified image forming apparatus to an output device configured to output a label indicating the specific information”.  The claim limitation of “a memory configured to store database in which identification information is associated with specific information, the identification information identifying the each of the plurality of image forming apparatuses, the specific information specifying the each of the plurality of image forming apparatuses”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer component. That is, other than reciting “memory” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “memory” in the context of this claim encompasses the user to have information memorized in his/her mind.  
Similarly, the limitation of “determining whether a cartridge mounted in a specified image forming apparatus of the plurality of image forming apparatuses needs replacing, the cartridge being capable of using in each of the plurality of image forming apparatuses; in a case where, in the determining, the cartridge mounted in the specified image forming apparatus should need replacing, specifying the specific information assigned to the specified image forming apparatus, the specific information being associated with the identification information identifying the specified image forming apparatus“ in the context of this claim encompass the user to analyze/inspect an object in which may be damaged or broken.
Similarly, the limitations of “transmitting the specific information of the specified image forming apparatus to an output device configured to output a label indicating the specific information”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human activity but for the recitation of generic computer component.  For example, but for the “transmitting” in the context of this claim encompass the user to write down a result of the analysis/inspection to a piece of paper and attach the piece of paper onto a new object.
If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a determining means and a transmitting means to perform the determining and the transmitting steps.
The memory in first step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
             The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller in determining means and a transmitting means to perform both the determining and transmitting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 - 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoden (U.S PreGrant Publication No. 2020/0226535 A1, hereinafter 'Yoden').

With respect to claim 1, Yoden teaches a method for specifying a specified image forming apparatus in which a newly shipped cartridge is to be mounted from a plurality of image forming apparatuses, the plurality of image forming apparatuses being enrolled in a service agreement (e.g., a method for identifying a printer in which a new shipped cartridge is to be housed from a plurality of devices, said plurality of devices being in a system that manage shipment of consumable items (or consumable components) such as refills, replacement cartridges, disposable items, etc., ¶0007, ¶0073, ¶0086, ¶0105 - ¶0111, Figs. 8B – 8D), the method comprising: 
determining, by using a first information processing device, whether a cartridge mounted in the specified image forming apparatus needs replacing, the cartridge being capable of using in each of the plurality of image forming apparatuses (e.g., determining, by using a server or a mobile, whether a cartridge housed in the printer requires replacing, the cartridge being capable of using in at least a printer among devices, ¶0011, ¶0073); and 
attaching a label to the newly shipped cartridge capable of using in each of the plurality of image forming apparatuses or to a packing box packing the newly shipped cartridge, the label indicating specific information associated with identification information of the specified image forming apparatus in which the determining determines that the cartridge needs replacing, the specific information retrieved from a database in which the identification information is associated with the specific information, the identification information identifying the each of the plurality of image forming apparatuses, the specific information specifying the each of the plurality of image forming apparatuses (e.g., attaching a label (or a tag) to the newly shipped cartridge capable of using in at least said printer among devices, the label indicating location of said printer (or user’s address) in which determines that said cartridge requires replacing, the location is obtained from a server’s database in which is linked to a label location,  an identification information identifying at least the printer and/or the devices, ¶0013 - ¶0014, ¶0084, ¶0105 - ¶0114, ¶0148 - ¶0149, Figs. 15C – 15E, Figs. 6A/6B).  

With respect to claim 7, Yoden teaches the method according to claim 1, wherein the specific information is a location information indicating a location in which the each of the plurality of image forming apparatuses is located (e.g., an address must be included in order to reach final destination of the shipping, ¶0011, ¶0077, Fig. 12B).  

With respect to claim 8, Yoden teaches the method according to claim 1, further comprising installing a software for controlling the image forming apparatus to a second information processing device, the second information processing device being configured to communicate with the each of the plurality of image forming apparatuses, the specific information specifying the image forming apparatus being registered to the image forming apparatus in association with the identification information identifying the image forming apparatus (e.g., an app (application) must be installed in a user’s mobile communication device 300, as second information processing device, to control performance of automatic ordering process for the devices; said user’s mobile communication device 300 is configured to communicate with each device, the label indicating location of said printer (or user’s address) is related to the ID of the devices, ¶0053 - ¶0054, 74, ¶0076, ¶0086 - ¶0088, ¶0101, ¶0105 - ¶0114).

With respect to claim 9, this is an apparatus claim corresponding to the method claim 1.  Therefore, this is rejected for the same reasons as the method claim 1. Note that the output device as claimed in claim 9 can be the printer 400 connected to a server that print text or graphics into a shipment label (¶0148).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoden in view of Ikeda (JP-2007-233603 A, hereinafter ‘Ikeda’).

With respect to claim 2, Yoden teaches the method according to claim 1, but fails to teach: further comprising, in a case where a new image forming apparatus is enrolled in the service agreement, recording, in the database, the specific information specifying the new image forming apparatus in association with the identification information which identifies the new image forming apparatus from the plurality of image forming apparatuses.  
However, the mentioned claimed limitations are well-known in the art as evidenced by Ikeda.  In particular Ikeda  teaches further comprising, in a case where a new company ID/maker ID is enrolled in the service agreement, recording, in the database, the specific information specifying the new company/maker in association with the identification information which identifies the new company/maker from the plurality of companies/makers (e.g., Every time a new product associated with company ID is registered, an operator file is stored in a storage means, ¶0008, ¶0042).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Yoden as taught by Ikeda since Ikeda suggested in ¶0008 and ¶0042 that such modification would allow the system to register new product  in order to make it available or online to the public 

With respect to claim 3, Yoden in view of Ikeda teaches the method according to claim 2, where Yoden teaches the image forming apparatuses (e.g., these devices can be printers according to ¶0073, ¶0086); and Ikeda further teaches comprising receiving the specific information for the new product in the server, and wherein, in the recording the specific information for the new product, the specific information for the new product received in the receiving is recorded in the database in association with the identification information for the new product (Ikeda: e.g., when a new company/maker is registered or inputted, update storage means with the new created file, Fig. 7, ¶0087).

With respect to claim 4, Yoden in view of Ikeda teaches the method according to claim 2, further comprising determining, by the first information processing device, whether the specific information set for the new image forming apparatus matches the specific information for another image forming apparatus registered in the database (e.g., check whether the inputted marker ID match with registered marker ID, ¶0008, ¶0069), 
wherein, in the recording the specific information for the new image forming apparatus, in a case where the specific information for the new image forming apparatus does not match the specific information for the another image forming apparatus registered in the database, the specific information set for the new image forming apparatus is recorded in the database (e.g. if determined that ID’s does not match, then display an error message that ID is invalid and prompt the user to input the maker ID again for the new product, ¶0069).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Yoden as taught by Ikeda since Ikeda suggested in ¶0069 that such modification would allow the system to overrule the registration of the new product.

With respect to claim 5, Yoden in view of Ikeda teaches the method according to claim 2, further comprising: determining, by the first information processing device, whether the specific information set for the new image forming apparatus matches the specific information for another image forming apparatus registered in the database (e.g., the server determines whether the information of the new or current product matches with an already registered company or manufacturer ID, ¶0055); and displaying a reception screen configured to receive entering the specific information different from the specific information previously set for the new image forming apparatus (e.g. prompting the user to perform processing of ID registration, deletion, or change, ¶0049, ¶0053), wherein, in the displaying, in a case where the specific information set for the new image forming apparatus does not match the specific information for the another image forming apparatus registered in the database, the specific information set for the new image forming apparatus is displayed on the reception screen (e.g., but in a case when the product mismatches (does not match), prompt said user to further make action, ¶0055, ¶0008, ¶0069).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Yoden as taught by Ikeda since Ikeda suggested in ¶0055, ¶0069 that such modification would prompt the user to edit/change the information until the product is registered.

With respect to claim 6, Yoden in view of Ikeda teaches the method according to claim 5, wherein, in the displaying, in a case where the specific information set for new the image forming apparatus matches the specific information for the another image forming apparatus registered in the database, the specific information set for the new image forming apparatus is not displayed on the reception screen  (e.g., The prompting will keep appearing until a matching occurs, ¶0055).

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Purves et al. (U.S PG Publication No. 2015/0220914 A1)1
Mukoyama (JP-2004-058616 A)2

1This reference determining, by a server, whether shipping address for the new product matches the shipping address for stored payment account data, ¶0067, ¶0075; e.g., in a case when the new product mismatches and no order history registered account, then allow the user to “register” account data even for the new product, ¶0084, ¶0187; and a suggestion page is configured to receive input(s) between  their own address or system suggestion, ¶0187.
2This reference teaches that when each cartridge does not match the information stored in an EEPROM, and there is a difference in the ID information between them. In this case, it is determined that the cartridge having the difference in the ID information is replaced and mounted, and the ID information read from the replaced cartridge and information other than the ID information are updated and recorded in the EEPROM. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674